Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1.This action is response to the amendment filed on 02/22/2021. Claims 1-20 are pending.
                          Response to amendments/arguments
2. The previous 101 rejection to claim 20 is withdrawn responding to newly added amendment to claim 20.

                             Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (U.S. 20160345176) in view of Constant et al. (U.S. 20190046379)
Regarding claim 1:
A method for information configuration, comprising: 
searching, by a first computing device, for a second computing device within a searching range of devices (master sensor node automatically identifies the mobile device when the mobile device is within a predefined distance from the master sensor node: DeWitt, abstract; [0068]);
a first computing device is integrated with the second computing device or the first computing device is a computing device different from the second computing device: (the master sensor is different from the mobile device: figure 1 item 102, 112; [0056]), and wherein the device configuration information comprises at least one of the following: a data processing account, a data processing password, and a data processing difficulty level (shares the unique, one-time password to the master sensor node: DeWitt [0068]).
However, DeWitt does not explicitly teach automatically sending, by the first computing device, device configuration information to a searched second computing device.
In similar art, Constant teaches an off-board device may be smart phone, a laptop, a tablet computer that is programmable and adapted to execute applications. The off-board device is implemented as a custom device dedicated to communicating configuration setting to one or more patient support apparatuses, and/or to one or more other medical devices. The off-board device may be programmed such that it automatically sends the appropriate configuration setting to a patient apparatus whenever it comes within communication range (Constant, [0094]; [0103]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Constant’s ideas into DeWitt’s system in order to provide an efficient configuration system (see Constant, [0010]).
Regarding claim 20:
This claim is rejected under rationales of claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt-Constant in view of Onishi (U.S. 20070206514)
Regarding claim 2:
DeWitt-Constant discloses the invention substantially as disclosed in claim 1, but does not explicitly teach searching by the first computing device for the second computing device within the searching range of devices according to a preset time interval.
In similar art, Onishi teaches searching unit searches customer devices connected to a predetermined network segment among the plurality of network segments in the network by predetermined timing (Onishi abstract, lines 9-11; [0015]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Onishi’s ideas into DeWitt-Constant’s system in order to save resources and development time by implying Onishi’s ideas into DeWitt-Constant’s system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt-Constant-Onishi in view of Holub et al. (U.S. 20200134087)
Regarding claim 3:
DeWitt-Constant-Onishi discloses the invention substantially as disclosed in claim 2, but does not explicitly teach searching by the second computing device for the second computing device until a preset terminating condition is satisfied.
In similar art, Holub teaches generating an initial search expression and iteratively expand the initial search expression by adding at least one of a positive character set, a negative character set, and a quantifier to a previous search expression until at least one terminating condition is reached, see (Holub [0013]-[0014]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Holub’s ideas into DeWitt-Constant-Onishi’s system in order to save resources and development time by implying Holub’s ideas into DeWitt-Constant-Onishi’s system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt-Constant-Onishi-Holub in view of Amidon et al. (U.S. 7818336)
Regarding claim 4:
DeWitt-Constant-Onishi-Holub discloses the invention substantially as disclosed in claim 3, but does not explicitly teach the preset terminating condition comprises at least one of the following: all computing devices within the searching range of devices are obtained; a search-terminating instruction is received; and a total searching duration is reached.
In similar art, Amidon teaches terminating the search when the duration expires (Amidon claim 3).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Amidon’s ideas into DeWitt-Constant-Onishi-Holub’s system in order to save resources and development time by implying Amidon’s ideas into DeWitt-Constant-Onishi-Holub’s system.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt-Constant in view of Locatelli et al. (U.S. 20180173176).
Regarding claim 5:
DeWitt-Constant discloses the invention substantially as disclosed in claim 1, but does not explicitly teaches remotely accessing the computing device.
In similar art, Locatelli teaches the accessory device comprises at least a second communication port 1B suitable for communication with one or more remote computerized units through the Internet. The computerized unit remotely accesses to the configurable accessory device (see, Locatelli [0111], [0045]); and sending the device configuration information to the computing device through the remote access: (sending configuration information to searched selected accessory device: Locatelli [0130]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Locatelli’s ideas into DeWitt-Constant’s system in order to provide an efficient configuration system (see Locatelli, [0010]).
Regarding claim 6:
In addition to the rejection claim 5, DeWitt-Constant-Locatelli further teaches the remotely accessing the computing device comprises: establishing a remote access connection with the computing device according to identification information of the computing device (establish a communication link with the configurable accessory devices according to IP addresses of the configurable accessory devices: Locatelli [0114]-[0115];[0117]), wherein the identification information uniquely identifies one computing device and comprises: an Internet protocol (IP) address: (IP addresses of the configurable accessory devices: Locatelli [0117]-[0118]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Locatelli’s ideas into DeWitt-Constant’s system in order to provide an efficient configuration system (see Locatelli, [0010]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt-Constant in view of Dicorpo et al. (U.S. 20200159981)
Regarding claim 7:
In addition to the rejection claim 1, DeWitt-Constant further teaches writing the device configuration information into an operating system of the computing device: (the communication circuitry receives and stores the configuration:  Constant, abstract).  
However, DeWitt-Constant does not explicitly teach calling a simulated Web browser. 
In similar art, Dicorpo discloses configuration webpage (Dicorpo [0265]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dicorpo’s ideas into DeWitt-Constant’s system in order to save resources and development time by implying Dicorpo’s ideas into DeWitt-Constant’s system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt-Constant in view of Michael et al. (U.S. 20120215359)
Regarding claim 8:
DeWitt-Constant discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the device configuration information comprises at least one of the following: a data processing address and a fan speed.  
In similar art, Michael teaches configuration information includes fan speed controlling (see, Michael abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Michael’s ideas into DeWitt-Constant’s system in order to save resources and development time by implying Michael’s ideas into DeWitt-Constant’s system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt-Constant in view of Singer (U.S. 6834298)
Regarding claim 9:
DeWitt-Constant discloses the invention substantially as disclosed in claim 1, but does not explicitly teach a searching range of an Internet protocol (IP) address of the computing device.
In similar art, Singer teaches the Discovery Unit searches the IP address range to determine if there is a telephony device at the address (see Singer column 5, lines 52-57).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singer’s ideas into DeWitt-Constant’s system in order to save resources and development time by implying Singer’s ideas into DeWitt-Constant’s system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Constant et al. (U.S. 20190046379) in view of DeWitt et al. (U.S. 20160345176) 
Regarding claim 10:
An apparatus for information configuration, comprising: 
a memory, a transceiver and a processor, wherein the memory, the transceiver and the processor are connected through a bus, the memory is configured to store computer programs, and the transceiver is configured to communicate with other devices: (the configuration tool includes a memory, a transceiver, and a controller. The memory is adapted to store an index matching unique identifiers of patient support apparatuses with corresponding configuration settings for the patient support apparatuses (other devices): Constant, [0024]; [0079]); 
the processor is configured to execute the computer programs to search for a computing device within a searching range of devices: (the off-board device may be programmed such that it automatically sends the appropriate configuration setting to a patient apparatus whenever it comes within communication range: Constant, [0094]; [0103]);
automatically send device configuration information to a searched computing device: (automatically sending the appropriate configuration setting to a patient apparatus whenever it comes within communication range: Constant, [0094]; [0103]).
However, Constant does not explicitly teach a device configuration information comprises at least one of the following: a data processing account, a data processing password, and a data processing difficulty level.
In similar art, DeWitt teaches master sensor node automatically identifies the mobile device when the mobile device is within a predefined distance from the master sensor node. The mobile device shares the unique, one-time password to the master sensor node (DeWitt [0068]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify DeWitt’s ideas into Constant’s system in order to provide an efficient  network management system (see DeWitt, [0002]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Constant-DeWitt in view of Onishi (U.S. 20070206514)
Regarding claim 11:
Constant-DeWitt discloses the invention substantially as disclosed in claim 10, but does not explicitly teach search for the computing device within the searching range of devices according to a preset time interval.
In similar art, Onishi teaches searching unit searches customer devices connected to a predetermined network segment among the plurality of network segments in the network by predetermined timing (see, Onishi abstract, lines 9-11; [0015]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Onishi’s ideas into Constant-DeWitt’s system in order to save resources and development time by implying Onishi’s ideas into Constant-DeWitt’s system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Constant-DeWitt-Onishi in view of Holub et al. (U.S. 20200134087)
Regarding claim 12:
Constant-DeWitt-Onishi discloses the invention substantially as disclosed in claim 11, but does not explicitly teach searching until a preset terminating condition is satisfied.
In similar art, Holub teaches generating an initial search expression and iteratively expand the initial search expression by adding at least one of a positive character set, a negative character set, and a quantifier to a previous search expression until at least one terminating condition is reached, see (Holub [0013]-[0014]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Holub’s ideas into Constant-DeWitt-Onishi’s system in order to save resources and development time by implying Holub’s ideas into Constant-DeWitt-Onishi’s system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Constant-DeWitt-Onishi-Holub in view of Amidon et al. (U.S. 7818336)
Regarding claim 13:
Constant-DeWitt-Onishi-Holub discloses the invention substantially as disclosed in claim 12, but does not explicitly teach the preset terminating condition comprises at least one of the following: all computing devices within the searching range of devices are obtained; a search-terminating instruction is received; and a total searching duration is reached.
In similar art, Amidon teaches terminating the search when the duration expires (Amidon claim 3).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Amidon’s ideas into Constant-DeWitt-Onishi-Holub’s system in order to save resources and development time by implying Amidon’s ideas into Constant-DeWitt-Onishi-Holub’s system.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Constant-DeWitt in view of Locatelli et al. (U.S. 20180173176).
Regarding claim 14:
Constant-DeWitt discloses the invention substantially as disclosed in claim 10, but does not explicitly teach remotely accessing the computing device.
In similar art, Locatelli teaches the accessory device comprises at least a second communication port 1B suitable for communication with one or more remote computerized units through the Internet. The computerized unit remotely accesses to the configurable accessory device (see, Locatelli [0111], [0045]); and sending the device configuration information to the computing device through the remote access: (sending configuration information to searched selected accessory device: Locatelli [0130]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Locatelli’s ideas into Constant-DeWitt’s system in order to provide an efficient configuration system (see Locatelli, [0010]).
Regarding claim 15:
In addition to the rejection claim 14, Constant-DeWitt-Locatelli further teaches establish a remote access connection with the computing device according to identification information of the computing device (Locatelli teaches establish a communication link with the configurable accessory devices according to IP addresses of the configurable accessory devices: Locatelli [0114]-[0115];[0117]), wherein the identification information uniquely identifies one computing device and comprises: an Internet protocol (IP) address: (IP addresses of the configurable accessory devices: Locatelli [0117]-[0118]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Locatelli’s ideas into Constant-DeWitt’s system in order to provide an efficient configuration system (see Locatelli, [0010]).
Regarding claim 16:
Constant-DeWitt discloses the invention substantially as disclosed in claim 10, but does not explicitly teach write the device configuration information into an operating system of the computing device.
In similar art, Locatelli teaches "configuring" an accessory device consists in setting-up a set of operating parameters used by said electronic device to exploit its functionalities (Locatelli [0086]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Locatelli’s ideas into Constant-DeWitt’s system in order to provide an efficient configuration system (see Locatelli, [0010]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Constant-DeWitt in view of Dicorpo et al. (U.S. 20200159981)
Regarding claim 17:
In addition to the rejection claim 10, Constant-DeWitt further teaches writing the device configuration information into an operating system of the computing device: (the communication circuitry receives and stores the configuration:  Constant, abstract).  
However, Constant-DeWitt does not explicitly teach calling a simulated Web browser. 
In similar art, Dicorpo discloses configuration webpage (Dicorpo [0265]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dicorpo’s ideas into Constant-DeWitt’s system in order to save resources and development time by implying Dicorpo’s ideas into Constant-DeWitt’s system.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Constant-DeWitt in view of Michael et al. (U.S. 20120215359)
Regarding claim 18:
Constant-DeWitt discloses the invention substantially as disclosed in claim 10, but does not explicitly teach the device configuration information comprises at least one of the following: a data processing address, and a fan speed.  
In similar art, Michael teaches configuration information includes fan speed controlling (see, Michael abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Michael’s ideas into Constant-DeWitt’s system in order to save resources and development time by implying Michael’s ideas into Constant-DeWitt’s system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Constant-DeWitt in view of Singer (U.S. 6834298)
Regarding claim 19:
Constant-DeWitt discloses the invention substantially as disclosed in claim 10, but does not explicitly teach a searching range of an Internet protocol (IP) address of the computing device.
In similar art, Singer teaches the Discovery Unit searches the IP address range to determine if there is a telephony device at the address (see Singer column 5, lines 52-57).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singer’s ideas into Constant-DeWitt’s system in order to save resources and development time by implying Singer’s ideas into Constant-DeWitt’s system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452